              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


GLENNIS J. HOBBS,

          Plaintiff,

v.                                           Case No. 3:19cv777-LC/CAS

ANDREW SAUL, Commissioner
of Social Security,

     Defendant.
____________________________/

                                      ORDER

          This cause comes on for consideration upon the Report and

Recommendation of the United States Magistrate Judge (ECF No. 17)

dated December 2, 2019. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). No objections have been

filed..

          Having considered the report and recommendation, I have

determined that it should be adopted.

          Accordingly, it is ORDERED as follows:

          1. The Report and Recommendation (ECF No. 17) is adopted and

incorporated by reference in this order.

          2. Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of

the Commissioner is REVERSED, and the action is REMANDED for further
                                                            Page 2 of 2


administrative proceedings consistent with the Report and

Recommendation.

     3. The Clerk is directed to close the file.

     DONE AND ORDERED this 4th day of March, 2020.



                            s/ L.A. Collier
                            LACEY A. COLLIER
                            SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv777-LC/CAS
